IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-10317
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

WENDELL EDWARD JESTER, also known as Wendell Jester

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:97-CR-125-2-A
                      --------------------
                          May 17, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Wendell Edward Jester was convicted of possession of cocaine

base with intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(A)(iii), and aiding and abetting, in

violation 18 U.S.C. § 2.    The district court determined that his

sentencing range under the United States Sentencing Guidelines

was between 188 and 235 months.    The district court sentenced

Jester to 200 months’ imprisonment.

     Jester argues that the district court erred in considering

his level of cooperation with the Government in determining his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10317
                                -2-

sentence. “Because the determination of a sentence within the

Guideline range does not require deviation from the Guidelines,

the information a district court may consider in assessing

sentence is necessarily quite broad: the court may consider any

relevant information that the Sentencing Guidelines do not

expressly exclude from consideration.”    United States v. Lara-

Velasquez, 919 F.2d 946, 955 (5th Cir. 1990).     There is no

provision in the Sentencing Guidelines which precludes a district

court from considering a lack of cooperation in determining a

sentence within the Guidelines range.

     Jester also argues that, in light of Apprendi v. New Jersey,

120 S. Ct. 2348, 2362-63 (2000), 21 U.S.C. § 841 is facially

unconstitutional.   Jester concedes that United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), resolves this

issue, but he seeks to preserve the issue for further review.

There is “nothing in the Supreme Court decision in Apprendi which

would permit us to conclude that 21 U.S.C. §§ 841(a) and

(b) . . . are unconstitutional on their face.”     Slaughter, 238

F.3d at 582.   Jester’s argument is foreclosed.

     Jester’s conviction and sentence are AFFIRMED.